Name: Commission Regulation (EC) No 2551/1999 of 2 December 1999 amending Regulation (EC) No 963/98 laying down marketing standards for cauliflower and artichokes
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Important legal notice|31999R2551Commission Regulation (EC) No 2551/1999 of 2 December 1999 amending Regulation (EC) No 963/98 laying down marketing standards for cauliflower and artichokes Official Journal L 308 , 03/12/1999 P. 0026 - 0026COMMISSION REGULATION (EC) No 2551/1999of 2 December 1999amending Regulation (EC) No 963/98 laying down marketing standards for cauliflower and artichokesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Regulation (EC) No 963/98(3) laying down marketing standards for cauliflower and artichokes provides in its Annex I provisions concerning the colour of cauliflower. Certain new varieties of cauliflower present different colours from the ones until now allowed to be marketed. The provisions concerning quality and marking of the standard for cauliflower should be amended;(2) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 963/98 is amended as follows:1. In title II (Provisions concerning quality), part B (Classification), footnote 1 is replaced by the following: "(1) However, the marketing of cauliflower of another colour is allowed provided they are characteristic of the chosen class and their colour is characteristic of the variety."2. In title VI (Provisions concerning marking), part B (Nature of produce), the second indent is replaced by the following: "- Name of the commercial type or variety for cauliflower of another colour mentioned by footnote (1) in title II, part B"Article 2This Regulation shall enter into force on the seventh day after its publication in the Official Journal of the European Communities.It shall apply from the first day of the month following that of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 135, 8.5.1998, p. 18.